PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/689,639
Filing Date: 17 Apr 2015
Appellant(s): SCHMITT, JEFFREY



__________________
Justin J. Ripley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed11/20/2020.
.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 21:
The Claim recites the limitation "catheter assembly" in the second line. There is insufficient antecedent basis for this limitation in the claim. Besides, if the catheter Assembly is the one disclosed on Figure 4, numeral 40, according to the specification, paragraph 34, Coaxial cable 54 includes a proximal end 56 that couples to the shaft 44 that provides electrical connection to an inner conductor 58 and outer conductor 60 of the coaxial cable 54 and the generator 50.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 7 to 11, 13 and 16 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heard (US 2014/0005663) in view of Mollenauer (US 2003/0144660) and in the alternative further in view of Kordis (US 5476495).
Regarding Claims 1, 4, 8, 10, 11, 13, 17, 22 and 23.
Heard discloses a surgical apparatus comprising: a handle assembly; an elongated body extending distally from the handle assembly; an end effector coupled to a distal end of the elongated body (Figure 1, handle assembly 30, shaft 12, effector assembly 100); a control handle operatively coupled to the handle assembly, the control handle including a rotation knob; and an ablation catheter that extends through the handle assembly, the elongated body, and the end effector (Figures 3, 6d, 6e, 7a, 7b, 8a and 8b show the ablation catheter, Rod member 420, or 530 or 630 going through the handle assembly, the elongated body, and the end effector), and a generator electrically coupled to the ablation catheter, the generator configured to provide energy to the ablation catheter (Figure 3, paragraph 51; electrosurgical cable 2 that connects forceps 10 to a generator not shown at the proximal end and the ablation catheter is coupled to the distal end of the control handle).
Heard, even though tissue sealing plates 112, 122 look pretty much like the surfaces of a surgical stapler, does not specifically disclose the surgical instrument being a surgical stapler.
Mollenauer discloses a medical device for simultaneously cutting tissue with a knife, cauterizing the tissue, and stapling the tissue together (Abstract), the cauterization being done by ablation elements  (paragraph 42, sealing elements 14 and 15) comprising a movable superior jaw 2 that would be considered the anvil, and a fixed Jaw member 3, Jaw member 2 2 pivots over jaw member 3, fixed jaw 3  comprising a staple cartridge 52 for coagulating, jaw 2 pivots over fixed Jaw member 3  sealing by using staples and cutting tissue by a knife (Cutting element 16
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Heard the teachings of Mollenauer and use an anvil and staple cartridge for the sealing surfaces 112 and 122 and use staples to simultaneously cutting tissue with a knife, cauterizing the tissue, and stapling the tissue together. 

The modified invention of Heard, as indicated above, discloses a rotation knob defining a longitudinal axis and wherein rotation of the rotation knob causes corresponding rotation of the ablation catheter relative to the end effector (paragraphs 73, rod member may be rotated relative to end effector assembly via rotating a second rotating assembly similar to rotating assembly 70 of Figure 1 disposed within housing 20) and also that the control handle includes a shaft that defines a longitudinal axis, wherein movement of the shaft along the longitudinal axis causes the ablation catheter to move along the longitudinal axis (Slide knob 64, paragraph 57).
The modified invention of Heard fails to disclose the rotation knob being disposed proximal of the handle assembly, longitudinally spaced from the handle assembly.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to place the rotation knob proximal of the handle assembly, longitudinally spaced from the handle assembly since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Note that Appellant has not disclosed that the claimed placement of the rotating knob provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Appellant’s invention to perform equally well with the rotating knob disposed within the housing.

In the Alternative, if the rejection is disputed:
Kordis discuses an ablation system that includes an ablation catheter that includes a control handle operatively coupled to the handle assembly, the control handle including a rotation knob disposed proximal of the handle assembly; and an ablation catheter that extends through the handle assembly, 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to The modified invention of Heard the teachings of Kordis and dispose the rotation knob proximal of the handle assembly, longitudinally spaced from the handle assembly as a well-known alternative position for the rotating knob that would also properly allow for rotation of the ablation catheter.    

Regarding Claims 7 and 16:
Heard discloses that a distal end of the ablation catheter can be curved (Figures 6 to 8, Paragraph 81, distal tip of wire member assumes a curved, hook-shaped, or other suitable configuration to facilitate tissue dissection).

Regarding Claims 9 and 18:
The modified invention of Heard discloses the cartridge assembly includes an aperture configured to permit the ablation catheter to extend distally from the cartridge assembly or retract within the cartridge assembly (Paragraphs 80 and 81, Figures 7 and 8, jaw members 520 or 620 includes a lumen extending longitudinally through insulative jaw housing thereof and an electrically-conductive monopolar wire member 630 slidably received within the lumen).

Regarding Claim 21:


Regarding Claim 23:
The modified invention of Heard discloses that the anvil assembly is movably secured relative to the cartridge assembly.



Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heard (US 2014/0005663) in view of Mollenauer (US 2003/0144660) and in the alternative further in view of Kordis (US 5476495) as applied to claims 1 and 10 above, and further in view of Ladtkow (US 2014/0046175).
Regarding Claims 5, 6, 14 and 15:
As discussed above, the modified invention of Heard discloses the claimed invention as recited.
The modified invention of Heard discloses energizing the ablation catheter in a monopolar mode but does not disclose any details on how the ablation catheter is energized. 
Ladtkow teaches energizing an ablation catheter that includes: a coaxial cable couplable, at its proximal end, to a generator and at its distal end to a distal radiating section (Paragraph 10, The microwave ablation catheter may include a coaxial cable that is connected at its proximal end to a microwave energy source and at its distal end to a distal radiating section), the coaxial cable including inner and outer conductors and a dielectric positioned therebetween (paragraph 10), the inner conductor extending distally past the outer conductor and in sealed engagement with the distal radiating section (paragraph 10); and a balun formed in part from a conductive material electrically connected to the outer conductor of the coaxial cable and extending along at least a portion of the coaxial cable (paragraph 10); at least a portion of the outer conductor of the ablation catheter is removed to form a feedgap between the distal radiating section and the balun (paragraph 96, A portion of the outer conductor 48 is removed to expose the dielectric 50 of the coaxial cable 36 and form a feedgap 58).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Heard the teachings of Ladtkow and include to the ablation catheter a coaxial cable as described by Ladtkow to energize the catheter in a monopolar mode using a microwave energy source.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heard (US 2014/0005663) in view of Mollenauer (US 2003/0144660) and Kordis (US 5476495).
Regarding Claim 19.
Heard discloses a surgical apparatus comprising: a handle assembly; an elongated body extending distally from the handle assembly; an end effector coupled to a distal end of the elongated body (Figure 1, handle assembly 30, shaft 12, effector assembly 100); a control handle operatively coupled to the handle assembly, the control handle including a rotation knob; and an ablation catheter that extends through the handle assembly, the elongated body, and the end effector (Figures 3, 6d, 6e, 7a, 7b, 8a and 8b show the ablation catheter, Rod member 420, or 530 or 630 going through the handle assembly, the elongated body, and the end effector), and a generator electrically coupled to the ablation catheter, the generator configured to provide energy to the ablation catheter (Figure 3, paragraph 51; electrosurgical cable 2 that connects forceps 10 to a generator not shown at the proximal end and the ablation catheter is coupled to the distal end of the control handle).
Heard, even though tissue sealing plates 112, 122 look pretty much like the surfaces of a surgical stapler, does not specifically disclose the surgical instrument being a surgical stapler.
Mollenauer discloses a medical device for simultaneously cutting tissue with a knife, cauterizing the tissue, and stapling the tissue together (Abstract), the cauterization being done by ablation elements  (paragraph 42, sealing elements 14 and 15) comprising a movable superior jaw 2 that would be considered the anvil, and a fixed Jaw member 3, Jaw member 2 2 pivots over jaw member 3, fixed jaw 3  comprising a staple cartridge 52 for coagulating, jaw 2 pivots over fixed Jaw member 3  sealing Cutting element 16) which is selectively moveable within a knife channel defined within at least one of the first and second jaw members to cut tissue disposed between the first and second jaw.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Heard the teachings of Mollenauer and use an anvil and staple cartridge for the sealing surfaces 112 and 122 and use staples to simultaneously cutting tissue with a knife, cauterizing the tissue, and stapling the tissue together. 

The modified invention of Heard, as indicated above, discloses a rotation knob defining a longitudinal axis and wherein rotation of the rotation knob causes corresponding rotation of the ablation catheter relative to the end effector (paragraphs 73, rod member may be rotated relative to end effector assembly via rotating a second rotating assembly similar to rotating assembly 70 of Figure 1 disposed within housing 20) and also that the control handle includes a shaft that defines a longitudinal axis, wherein movement of the shaft along the longitudinal axis causes the ablation catheter to move along the longitudinal axis (Slide knob 64, paragraph 57).
The modified invention of Heard fails to disclose the rotation knob being disposed proximal of the handle assembly, longitudinally spaced from the handle assembly or that movement of the rotation knob relative to the handle assembly along the longitudinal axis causes corresponding movement of the ablation catheter.
Kordis discuses an ablation system that includes an ablation catheter that includes a rotating knob disposed proximal of the handle assembly, longitudinally spaced from the handle assembly or that movement of the rotation knob relative to the handle assembly along the longitudinal axis causes corresponding movement of the ablation catheter (Paragraph 102, Figure 27, Ablation catheter 90, handle 98 is considered the “knob” and ablation system 86 the handle assembly, By pulling and pushing the handle 98, the physician moves the ablating element 88 along the axis of the mapping probe body 96 and by rotating the handle 98, the physician rotates the ablating element 88 about the axis of the mapping probe body 96
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Heard the teachings of Kordis and dispose the rotation knob proximal of the handle assembly, longitudinally spaced from the handle assembly as a well-known alternative position for the rotating knob that would allow for rotation of the ablation catheter and also to modify the slide knob 48 for using the same actuator to effect rotation and longitudinal movement of the ablation catheter. Note that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

 (2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.

In response to the argument that “any proper combination of Heard and Mollenauer and Kordis fails to disclose “[a] control handle including a rotation knob disposed proximal of the handle assembly... wherein rotation of the rotation knob causes corresponding rotation of the ablation catheter relative to the end effector,” as recited in independent claim 1, and “[a] control handle including a rotation knob longitudinally spaced from the handle assembly ... wherein rotation of the rotation knob causes corresponding rotation of the ablation catheter relative to the end effector,” as recited in independent claim 10”. 
The Examiner agrees with the argument, in the Office action the Examiner indicates that Heard discloses (paragraphs 73) that the rod member may be rotated relative to end effector assembly via rotating a second rotating assembly similar to rotating assembly 70 of Figure 1 disposed within housing 20. But also the Examiner indicates that It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to place the rotation knob proximal of the handle assembly, longitudinally spaced from the handle assembly since it has been held that rearranging parts of an invention involves only routine skill in the art. Note in the specification the Appellant has not disclosed that the claimed placement of the rotating knob provides an advantage, is used for a particular purpose, or solves a stated problem. One of 

The Appellant also argues that the position of a rotation knob outside the housing of the surgical forceps, i.e., to proximal of the handle, or longitudinally spaced from the handle, would have modified the operation of the forceps, specifically, from single-handed operation of the surgical forceps to two-handed operation of the surgical forceps. Appellant further submits that a person of ordinary skill in the art of surgical forceps would appreciate that having rotational control of a catheter spaced from the handle would minimize inadvertent contact with the rotation knob during operation of the handle. Appellant further contends that a person of ordinary skill in the art of surgical forceps would appreciate that the positioning of the rotation knob proximal of, or longitudinally spaced from, the handle permits for two-handed operation of the surgical stapling instrument which may allow for increased control of the rotation of the ablation catheter. Also indicates that the rotation assembly and the slide assembly are independent structures disclosed as being disposed within the handle assembly, and are positioned to be operated with the same hand grasping the handle assembly. Modifying the surgical forceps of Heard to include a rotation knob proximal of, or longitudinally spaced from, the handle would prevent single-handed operation of the surgical forceps, and thus, change the principle of operation of the surgical forceps and/or render the surgical forceps inoperable for their intended purpose. 
The Examiner finds the arguments interesting, but not really convincing. Upon review of the reference Heard nowhere it is indicated that the surgical instrument is meant to be operated with one or two hands or any indication of the criticality of operating with one or a need to prevent the operation with two hands. Moreover, in the specification the Appellant does not indicate if the invention is to be operated with one or two hands or any criticality in reference of the subject and there is no indication or evidence that Heard would not operate properly if the operator is using one or two hands.

In reference to the reference Kordis the Appellant argues that as detailed above, the surgical forceps of Heard are configured for single-handed operation, including operation of a rotating assembly 
The Examiner responds that same as before that neither Heard, Kordis or the specification of the invention discuss that the surgical instruments are going to be used with on, two or three hands. Moreover, the teachings of Kordis are used to demonstrate that placing the rotating knob proximally and longitudinally spaced from the handle is known in the art for different reasons or maybe because when there is a finite number of alternatives it is obvious just to try them. Besides the unsupported arguments about the use of one, two or three hands the Appellant has not demonstrated why placing the knob proximally and longitudinally spaced from the handle is not a matter of design choice. Actually the Appellant in one of the arguments mentions that having rotational control of a catheter spaced from the handle would minimize inadvertent contact with the rotation knob during operation of the handle, which could be instead a motivation to modify Heard to place the rotation knob in the position indicated by Kordis.  
Also, given the shape and shape of the surgical instrument of Heard, as shown in the Figure 1 attached, the Examiner wonders what size of hand is needed to while holding the instrument with the hand on the grip 50, using the trigger in 40, the clinician would be able to operate slide knob 64 or reach rotating assembly 70 or reach to operate activation switch 90. Maybe a clinician with very long and strong fingers could do it with only one hand but surely the operation would be easier and less risky if operated with two hands.  

    PNG
    media_image2.png
    486
    636
    media_image2.png
    Greyscale

The rest of the arguments are basically about how the rest of the references do not cure the alleged deficiencies of Heard and insist in the unsupported argument about Heard disclosing a surgical instrument that would only work appropriately if being used with one hand and is render inoperable of its intended purpose as a surgical stapler with an ablation catheter if used with two hands as already discussed above. The Examiner indicates again that neither Heard nor the claimed invention never indicates if the instruments are going to be operated with one or two hands or any criticality about that.




Respectfully submitted,
/EDUARDO R FERRERO/Examiner, Art Unit 3731  

                                                                                                                                                                                                      Conferees:

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731
                                                                                                                                                                                                        
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.